DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 21-33 in the reply filed on 10/11/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (“AAPA” see Specification, paras. [0002] and [0012]) in view of Nakano et al. (US 2018/0265297).

Claim 1:
	AAPA teaches that the prior art method to replace a photoresist (PR) bottle is one of manual replacement, comprising: a usage condition of the PR bottle (when a PR bottle is low or empty and needing replacement/refilling; para. [0012]); relocating, manually, the PR bottle from a first location to a second location (para. [0012]); and transporting an other PR bottle, manually, from the second location to the first location (paras. [0002] and [0012]).
	AAPA does not explicitly teach a method to control a vehicle comprising: receiving a request signal based on a condition; and relocating, via the vehicle, the PR bottle based on the request signal.
	Nakano teaches a method to control a vehicle (2) to transport an article (11) (figures 1-5, 10 and 11, para. [0011]), comprising: receiving a request signal based on a condition of the article (S102, S113; order data instructs the system that an article is in a condition of needing to be picked; see also, paras. [0056]-[0077]); relocating, via the vehicle, the article from a first location (6) to a second location (P) based on the request signal (S114, S115) (figures 1-5, 10 and 11); and transporting an other article (11) from the second location (P) to the first location (6) (multiple articles 11 are loaded on the vehicle 2; figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have applied the automated article transportation system of Nakano to the manual replacement method of AAPA since: (a) Nakano teaches that such a system improves the work efficiency of article conveyance (para. [0013]); (b) since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, see In re Venner, 120 USPQ 192; and (c) here, the application of one known automated article handling system to a previously manual handling process involves only routine skill in the art to adapt the vehicle to handle PR bottles.
Claim 2:
AAPA, as modified by Nakano, teaches that receiving the request signal comprises accepting a wireless signal (Nakano, “radio”, para. [0077]).
Claim 3:
AAPA, as modified by Nakano, teaches that receiving the request signal comprises accepting a wireless signal that provides the first location (Nakano, “radio”, para. [0077]; and para. [0064]).
Claim 4:
AAPA, as modified by Nakano, teaches that receiving the request signal comprises accepting a wireless signal that provides a time stamp (Nakano, para. [0242]; the carrier selecting section compares end times with processing target times, therefore, the system must store a time stamp to determine actual versus target processing times).
Claim 5:
AAPA, as modified by Nakano, teaches that relocating the PR bottle comprises: generating a coordinate of the first location based on the request signal; and determining a route to the first location based on the coordinate (Nakano, para. [0065]).
Claim 6:
AAPA, as modified by Nakano, teaches that the route is based on an indoor map stored in a central controller of the vehicle (Nakano, paras. [0065] and [0074]).
Claim 7:
AAPA, as modified by Nakano, teaches that transporting the other PR bottle comprises: loading, via a robotic arm of the vehicle (Nakano, figures 3 and 4), the other PR bottle on the vehicle (2); and moving the vehicle, in an autonomous mode, from the second location to the first location based on instructions from a central controller of the vehicle (Nakano, paras. [0056]-[0077]; figures 1-5, 10 and 11).

Allowable Subject Matter
Claims 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art, alone or in obvious combination fails to teach a method comprising removing a socket from the first PR bottle, coupling the socket onto the second PR bottle and transporting the second PR bottle to the first location of the first PR bottle in combination with the other limitations of the claim.
Claims 22-27 stand allowed as dependent from allowed claim 21.
Regarding claim 28, the prior art, alone or in obvious combination fails to teach clamping a socket on the first PR bottle, rotating the first rotatable stage to unscrew the clamped socket from the first PR bottle, coupling the socket onto the second PR bottle and unloading the second PR bottle at the first location in combination with the other limitations of the claim.
Claims 29-33 stand allowed as dependent from allowed claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726